Citation Nr: 1759251	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  10-11 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

A. Fagan, Counsel




INTRODUCTION

The Veteran had active service from July 1984 to April 1988, with subsequent service in the Army National Guard and Army Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia which denied service connection for PTSD with depression. 

In a May 2010 substantive appeal, the Veteran requested a Travel Board hearing. However, she subsequently withdrew that request in a statement received in August 2011.  38 C.F.R. § 20.704(e).

The Veteran's appeal was remanded by the Board in October 2011, May 2014, and September 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Board finds that further remand of the Veteran's claim is warranted for additional development and compliance with its prior remand directives.

The Veteran's psychiatric service connection claim is based, in part, on a claimed sexual assault that occurred in service.  As noted by the Board in the previous remand, in May 2012, the Veteran stated that she underwent Article 15 proceedings for lying about a baby that was conceived as the result of claimed sexual assault during service.  As such, the Board remanded this matter in September 2016, in part, to obtain personnel records.   The Board instructed that if any records could not be obtained after reasonable efforts were made, a formal determination should be issued indicating that such records do not exist or that further efforts to obtain such records would be futile.

The record shows that on remand, a request for the Veteran's complete service personnel records was made in October 2016.  In December 2016, a response was received that a record could not be identified based upon the information provided.  The Board observes that an earlier request for the Veteran's complete personnel records was made in February 2007, and in March 2007, a similar response was received that a record could not be identified based on the information provided.  However, to date, no formal finding of unavailability has been issued.  

The Board finds that additional efforts should again be made to obtain the Veteran's service personnel records.  In this regard, while requests were made based on the name as cited on the title page of this decision, abbreviated to T.W.S., the Board observes that, upon entering into service, the Veteran had a different last name abbreviated to T.W.W., as shown on a July 1984 entrance examination, and various STRs dated in September 1984, April 1985, January 1986, February 1987, and September 1987.  Indeed, the Veteran's name listed on most of her STRs is consistent with T.W.W and not T.W.S, until around January 1988.  She has also had a different last name since her separation, abbreviated to T.W.L.  However, while requests have been made for personnel records using T.W.S., and T.W.L., no requests have been made using her name upon entrance, T.W.W.  Additionally, some of limited personnel records associated with the claims file show the Veteran's official name to be her current name but with no middle initial.  The Board also observes that the six digit "SSN/IDENTIFICATION NO." as listed on some service treatment records is not the same as the last six digits of her SSN, as the second digit is off, though the remaining five are the same.  On other STRs, the six digit number is exactly the same as the last six digits of her SSN.

Given the foregoing, and in particular, the evidence showing that the Veteran primarily went by T.W.W. throughout her active duty service, the Board finds that further efforts should be made to obtain the Veteran's complete service personnel records, as well as any potentially outstanding STRs or National Guard/Reserve service records.  In this regard, the Board notes that during October 2008 VA treatment, the Veteran reported that she sought mental health treatment in 1987 following the rape in service, which she reports to have occurred in January 1986.  However, she has also indicated that her timeline is not entirely clear.  The Board also observes that the Veteran was in Germany from at least April 1985, was found to be pregnant in March 1986, and gave birth in October 1986 at 43+ weeks pregnant, and it is that baby that she reports she gave up for adoption because she was the product of rape.  Thus, it appears that the claimed rape occurred sometime between December 1985 and January 1986, and efforts should be made to obtain any potentially outstanding in-service treatment records from at least April 1985 until separation in April 1988 using all names used by the Veteran and, in particular, T.W.W.  

Additionally, efforts should be made to obtain outstanding treatment records.  The Veteran has reported post-service psychiatric treatment as early as 1991 for which no records have been obtained.  As such evidence could support a worsening of a preexisting psychiatric condition, they should be requested.

As a final matter, the Veteran should be afforded a new VA examination, if possible with a different examiner, to address whether any psychiatric disorder clearly and unmistakably preexisted service, or is otherwise related to service.  While a number of opinions have been obtained, they were all provided by a single examiner and are inconsistent as to whether a psychiatric disorder clearly and unmistakably preexisted the Veteran's service.  Thus, the Board finds that remand for a new examination and an adequate opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Request from official sources the Veteran's complete service personnel records, as well as any potentially outstanding service treatment records, National Guard records, or Reserve service records.  Requests should be made using all available information, including the Veteran's name as shown in STRs and abbreviated to T.W.W., as well as any possible alternative identification numbers as described above.  Requests should also be made directly to facilities where appropriate, including Frankfurt Medical Center from 1985 and US Army Health Clinic, Hanau, from April 1985 to April 1988.

All reasonable attempts should be made to obtain these records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  The Veteran and her representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided by 38 U.S.C. § 5103A(b)(2) and 38 C.F.R 
§ 3.159(c)(2), (e).

2.  Ask the Veteran to identify any additional outstanding private or VA treatment records associated with psychiatric treatment since service, to specifically include any records related to various admissions or treatment from 1991 to 1996, including at St. Francis (1996) and a civilian hospital in Washington State (1992-1993).  After obtaining any necessary authorization forms, obtain any pertinent records identified and associate them with the claims file.  Any negative responses should be in writing and should be associated with the claims file.

Additionally, obtain all outstanding relevant VA treatment records dating since service. 

3.  Schedule the Veteran for a VA examination with a psychologist or psychiatrist other than the examiner who examined the Veteran in September 2017, if possible, to determine the nature and etiology of any psychiatric disorders.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request. Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Please identify all current psychiatric disorders, to include acquired psychiatric disorders and any personality disorders.  For any diagnosis of PTSD, please also specify the stressors supporting that diagnosis.

(b) For each diagnosed acquired psychiatric disorder, the examiner should provide an opinion with respect to whether any such disorder clearly and unmistakably preexisted service.  Please explain why or why not.  

(c) If so, the examiner should provide an opinion as to whether any such preexisting psychiatric disorder underwent a permanent increase in severity beyond the natural progression of the disease, during or as the result of service.  The examiner should specifically state whether any permanent increase in the underlying pathology was due to the natural progress or the disorder. For purposes of the opinion only, please consider credible the Veteran's report of a rape in service.  Please explain why or why not.

(d) For any diagnosed acquired psychiatric disorder that is not found to have preexisted service, is it at least as likely as not (50 percent probability or more) that the disorder had its onset in service, is related to the Veteran's reported in-service stressor, or is otherwise related to service?  For purposes of the opinion only, please consider credible the Veteran's report of a rape in service.  Please explain why or why not.

A complete rationale for all opinions expressed should be provided in the examination report.  If the examiner is unable to offer any of the requested opinions, it is essential that he or she offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

4.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the appellant and her representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




